Fourth Court of Appeals
                                San Antonio, Texas
                                     August 11, 2021

                                   No. 04-21-00210-CV

                           Randy RUSTON and Amanda Ruston,
                                     Appellants

                                            v.

                              JUMP ENTERPRISES, LLC,
                                     Appellee

                      From the County Court, Atascosa County, Texas
                                  Trial Court No. 4696
                         Honorable Bob Brendel, Judge Presiding

                                         ORDER

     In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION. We order that no costs be assessed against appellants Randy Ruston and
Amanda Ruston.

      It is so ORDERED on August 11, 2021.


                                             _____________________________
                                             Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2021.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court